Matter of Krawitz (2015 NY Slip Op 00297)





Matter of Krawitz


2015 NY Slip Op 00297


Decided on January 8, 2015


Appellate Division, First Department


Per Curiam.


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 8, 2015
SUPREME COURT, APPELLATE DIVISION
First Judicial Department

Luis A. Gonzalez,Presiding Justice,
David Friedman
John W. Sweeny, Jr.
Dianne T. Renwick
Richard T. Andrias,Justices.


M-4690 

[*1]In the Matter of Stephen R. Krawitz, an attorney and counselor-at-law: Departmental Disciplinary Committee for the First Judicial Department, Petitioner, Stephen R. Krawitz, Respondent.

Disciplinary proceedings instituted by the Departmental Disciplinary Committee for the First Judicial Department. Respondent, Stephen R. Krawitz, was admitted to the Bar of the State of New York at a Term of the Appellate Division of the Supreme Court for the Second Judicial Department on January 25, 1978.

Jorge Dopico, Chief Counsel, Departmental
Disciplinary Committee, New York
(Norma I. Lopez, of counsel), for petitioner.
Hinshaw & Culbertson LLP (Katie M. Lachter, of counsel)
for respondent.
M-4690 (October 9, 2014)
IN THE MATTER OF STEPHEN R. KRAWITZ, AN ATTORNEY


PER CURIAM


Respondent Stephen R. Krawitz was admitted to the practice of law in the State of New York by the Second Judicial Department on January 25, 1978. At all times relevant herein, respondent was a solo practitioner with an office within the First Judicial Department.
The Departmental Disciplinary Committee (Committee) seeks an order accepting respondent's affidavit of resignation and striking his name from the roll of attorneys, effective immediately, pursuant to the Rules of the Appellate Division, First Department (22 NYCRR) § 603.11, and directing respondent to make restitution to 24 clients in the sum of $549,267.18 and, where appropriate, to the Lawyers' Fund for Client Protection pursuant to Judiciary Law § 90(6-a) as a result of his misconduct. The Committee also seeks an order appointing an attorney(s) pursuant to 22 NYCRR 603.13(g) to inventory respondent's files, to act as a receiver of client funds in bank accounts maintained by respondent, if any, and to take any necessary action to protect the interests of his former clients.
The Committee's motion should be granted. Respondent's affidavit of resignation sworn to August 20, 2014, complies with 22 NYCRR 603.11 in that he states that his resignation is submitted freely, voluntarily and without coercion or duress, that he is fully aware of the implications of submitting his resignation, he is aware that the Committee is investigating complaints of professional misconduct against him, and further acknowledges that if charges were brought predicated upon those complaints, which include allegations of intentional conversion and/or misappropriation of client funds held in escrow, he would be unable to successfully defend himself (see e.g. Matter of Lieberman, 23 AD3d 91 [2005]). Specifically, respondent acknowledges that he received settlement funds from 24 separate clients and converted the funds, totaling $549,267.18, to his own personal use, without permission or authorization from any of the individual clients.
The branch of the Committee's motion pursuant to Judiciary Law § 90(6-a) should also be granted. Judiciary Law § 90 (6-a) (a) authorizes this Court to order an attorney to make monetary restitution for money that was wilfully misappropriated or misapplied in the practice of law, and further authorizes us to require reimbursement to the Lawyers' Fund for Client Protection for awards made to the person whose money was misappropriated. In addition, section 90(6-a) (d) provides:
"An order issued pursuant to this subdivision may be entered as a civil judgment. Such judgment shall be enforceable as a money judgment in any court of competent jurisdiction by any person to whom payments are due thereunder, or by the lawyers' fund for client protection where it has been subrogated to the rights of such person."
This Court has issued such restitution orders where the victims and the amounts misappropriated are sufficiently identified (see Matter of Nanna, 9 AD3d 230 [2004] [resigned attorney, who kept unearned fees, directed to reimburse clients or the Fund specific amounts retained]; Matter of Hsu, 257 AD2d 309, 310-311 [1999] [restitution ordered to former clients and to Lawyers' Fund in amounts set forth in the respondent's affidavits of confession of judgment]).
Accordingly, the Committee's motion pursuant to 22 NYCRR 603.11 should be granted, respondent's resignation accepted and his name stricken from the roll of attorneys and [*2]counselors-at-law in the State of New York, effective nunc pro tunc to August 20, 2014, the date of his affidavit of resignation. Further, the branch of the Committee's motion pursuant to Judiciary Law § 90(6—a)(a) should be granted, respondent directed to make restitution to the 24 clients listed in respondent's affidavit of resignation in the admitted total amount of $549,267.18 or to the Lawyers' Fund for Client Protection for any awards made by the Fund as a result of his misconduct, with said amounts to be reduced by documentary proof of payment by respondent. Further, the branch of the Committee's motion to appoint an attorney(s) pursuant to 22 NYCRR 603.13(g) to inventory respondent's files, to act as a receiver of escrow funds in IOLA accounts maintained by respondent, if any, and to take any necessary action to protect the interests of his former clients, should also be granted.
All concur.
Order filed.	[January 8, 2015]